Citation Nr: 0805350	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  04-07 646A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent 
for degenerative chondromalacia with patellofemoral pain 
syndrome of the right knee, status-post arthroscopy.

2. Entitlement to a disability rating in excess of 20 percent 
for degenerative chondromalacia with patellofemoral pain 
syndrome of the left knee, post-operative.

3. Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served for more than 20 years on active duty from 
April 1969 to January 1971 and from July 1972 to July 1991.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 decision of 
the Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO), that, in part, denied disability 
ratings in excess of 20 percent each for service-connected 
degenerative chondromalacia with patellofemoral pain syndrome 
of the right knee, status-post arthroscopy, and for service-
connected degenerative chondromalacia with patellofemoral 
pain syndrome of the left knee, post-operative; and denied a 
total disability rating based on individual unemployability 
(TDIU).

In April 2006, the Board remanded the matter to afford the 
veteran an opportunity for a hearing.  In May 2006, the 
veteran wrote that he no longer desired a Board hearing. 

Thereafter, the Philadelphia RO assumed jurisdiction.

The Board again remanded this matter in July 2006 for 
additional development, to include VA examinations.  

In its July 2006 decision, the Board noted that in September 
2005, the veteran raised claims for service connection for 
back, arm, hand, neck, and shoulder disabilities.  These 
claims were referred to the agency of original jurisdiction 
(AOJ) for initial adjudication.  They are again referred to 
the AOJ for such adjudication.

The issues of entitlement to increased ratings for service-
connected right and left knee disorders are remanded to the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran and his representative when further action 
is required.


FINDINGS OF FACT

1.  Service connection is currently in effect for residuals 
injury to the forehead, with recurrent migraine headaches, 
rated as 30 percent disabling; degenerative chondromalacia 
with patellofemoral pain syndrome of the right knee, status 
post arthroscopy, rated as 20 percent disabling; degenerative 
chondromalacia with patellofemoral pain syndrome of the left 
knee, postoperative, rated as 20 percent disabling; 
laceration of the forehead with residual scar, rated as 10 
percent disabling; hypertension, rated as 10 percent 
disabling; and pulmonary tuberculosis, minimal, inactive, 
rated as noncompensable.  The combined disability evaluation 
is 70 percent.  

2.  The veteran's service-connected disabilities preclude 
substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Total Rating

Pertinent regulations provide that total disability may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  Disabilities resulting from common etiology 
or a single accident or disabilities affecting a single body 
system will be considered as one disability for the above 
purposes of one 60 percent disability or one 40 percent 
disability.  38 C.F.R. § 4.16(a).  

Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (2007).

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither the appellant's non-service-connected disabilities 
and his advancing age cannot be considered.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant 
is unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself constitutes recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Van 
Hoose.

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

Service connection is currently in effect for residuals 
injury to the forehead, with recurrent migraine headaches, 
rated as 30 percent disabling; degenerative chondromalacia 
with patellofemoral pain syndrome of the right knee, status 
post arthroscopy, rated as 20 percent disabling; degenerative 
chondromalacia with patellofemoral pain syndrome of the left 
knee, postoperative, rated as 20 percent disabling; 
laceration of the forehead with residual scar, rated as 10 
percent disabling; hypertension, rated as 10 percent 
disabling; and pulmonary tuberculosis, minimal, inactive, 
rated as noncompensable.  The combined disability evaluation 
is 70 percent.  

In July 2006, the Board remanded this matter for further 
development, to include a VA examination.  The Board noted 
that VA had a duty to supplement the record by obtaining an 
examination which included an opinion as to what effect the 
veteran's service-connected disabilities had on his ability 
to work.  The Board requested that the veteran undergo a VA 
general medical examination to obtain an opinion as to the 
impact of the service-connected disabilities on the veteran's 
ability to work.  The examiner was to provide an opinion as 
to whether the service-connected bilateral knee disabilities; 
residuals of a forehead injury, recurrent headaches, scar; 
hypertension; or pulmonary tuberculosis, at least as likely 
as not (i.e., there is at least a 50 percent probability) 
precluded employment consistent with the veteran's education 
and occupational experience.

In August 2006, the veteran was afforded a VA examination.  
The examiner indicated that he did not have the veteran's 
claims folder available for review.  The examiner noted that 
the veteran reported being in receipt of social security 
disability benefits because of his knee and low back 
disorders.  

The veteran stated that he had to walk with a cane as a 
result of his knees buckling.  He noted that his head hurt 
twice a week and that he managed it by relaxing and taking 
pills.  He stated that the headaches would resolve in two to 
three hours.  The headaches were not prostrating.  The 
veteran was noted to be constitutionally well.  He walked 
with a limp and a cane and his left knee limb bent a little 
at the knee when he was walking.  Both knees looked entirely 
normal and demonstrated no laxity.  The right knee had 
extension to 10 degrees and flexion to 30 degrees while the 
left knee had flexion to 30 degree and extension to 0 
degrees.  

The forehead scar was slightly hypertrophic but was not fixed 
to the underlying structures and was not tender.  Diagnoses 
of post-traumatic headaches; high blood pressure-treated and 
uncomplicated to date; post-arthroscopic surgery of both 
knees; scar residuals of laceration of left forehead; and 
healed tuberculosis of no clinical significance, were 
rendered.  

The examiner concluded that it was at least as likely as not 
that the veteran's service-connected knee disorders precluded 
employment consistent with his educational and occupational 
experience.  He noted that the veteran's other compensable 
disorders did not preclude employment consistent with his 
education or occupational experience.  

The veteran's service-connected disabilities include an 
injury to the forehead with recurrent migraines, rated as 30 
percent disabling; and laceration of the forehead with 
residual scar, rated as 10 percent disabling; these arise 
from the same injury and combine for the requisite 40 percent 
disability evaluation and the veteran's combined disability 
evaluation totals 70 percent.  The single 40 percent rating 
requirement is also met because disabilities of the lower 
extremities are considered a single disability, and the 
current 20 percent evaluations for each knee would combine 
for a 40 percent rating.  38 C.F.R. §§ 4.16(b), 4.25 (2007).  
As such, he meets the percentage requirements of 38 C.F.R. 
§ 4.16(a). 

The August 2006 VA examiner provided the only medical opinion 
as to the impact of the service connected disabilities on 
employment.  That opinion is in favor of a finding that the 
service connected disabilities preclude gainful employment.  
The evidence is, therefore, in favor of the grant of TDIU.  


ORDER

Entitlement to TDIU is granted.


REMAND

In the July 2006 remand, the Board asked that the veteran be 
scheduled for a VA orthopedic examination to evaluate his 
service-connected bilateral knee disabilities. The entire 
claims file, to include a complete copy of the remand, was to 
be made available to the physician designated to examine the 
veteran, and the report of the examination or addendum was to 
note review of the claims folder.

The veteran was afforded the requested examination in August 
2006.  The examiner reported that the claims folder was not 
available for review and there is no indication that the 
claims folder was subsequently reviewed. 

The veteran's representative has argued that as the claims 
folder was not available for review, the matter should be 
remanded as the Board's directives were not complied with.  
The representative cited Stegall v. West, 11 Vet. App. 268, 
271 (1998) (Where . . . the remand orders of the Board . . . 
are not complied with, the Board itself errs in failing to 
insure compliance).

The Unites States Court of Appeals for Veterans Claims 
(Court) has recently held that for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).   

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

The veteran has received much of the notice recently required 
by the Court, but has not been told to submit evidence of the 
impact of his disability on daily activities. As the appeal 
must be remanded for other reasons, there is an opportunity 
to provide the required notice.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with the VCAA 
notice required by Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008), including that he 
should provide evidence showing the 
impact of his disabilities on his daily 
life.

2.  The examiner who conducted the August 
2006 VA examination should review the 
claims folder, and indicate if the review 
changes any findings noted, or opinions 
made, at the time of the examination.  

If the examiner is not available, 
schedule the veteran for another 
examination to determine the severity of 
his service-connected right and left knee 
disorders.  The claims folder must be 
made available for review and the 
examiner must note such review.  The 
examiner should specify the degrees of 
flexion and extension for each knee, and 
should note whether there is any 
additional limitation of motion due to 
pain, weakened movement, excess 
fatigability, or incoordination.  This 
determination should be expressed in 
terms of degrees of additional limited 
motion.  

The examiner should also comment 
specifically on whether there is 
recurrent subluxation or lateral 
instability in either knee, and if 
present, on its severity (mild, moderate 
or severe).

2.  If the claims are not fully granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


